IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-73,965-06


                 EX PARTE SAMUEL RICHMOND WALKER, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 943669-C IN THE 351ST DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of aggravated robbery and sentenced to forty-five years’

imprisonment. The Fourteenth Court of Appeals affirmed the conviction. Walker v. State, No. 14-

07-00461-CR (Tex. App.—Houston [14th Dist.] May 8, 2008) (not designated for publication).

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant alleges that newly discovered evidence proves his innocence. After a remand, the

trial court entered findings of fact and conclusions of law determining that the innocence claim is

without merit and that consideration of its merits is barred as subsequent. TEX . CODE CRIM . PROC.

art. 11.07 § 4. We disagree that consideration of Applicant’s writ is barred as subsequent. However,
we agree that Applicant has not shown that he is entitled to relief on his actual innocence claim.

Based on the trial court’s findings addressing the merits of the writ application and this Court’s

independent review of the record, we deny relief.




Filed:         September 30, 2020
Do not publish